Citation Nr: 1744677	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  16-35 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1955 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  

This matter must be remanded for a medical opinion.  The Veteran had VA examinations in August 2012, October 2014, and February 2017.  While the August 2012 VA examination recorded the puretone audiometry test results, the controlled speech discrimination test (Maryland CNC) was not deemed appropriate for this Veteran "because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of the puretone average and speech discrimination scores inappropriate."  The October 2014 and February 2017 VA examinations state that the results are not valid for rating purposes.  Thus, the VA examinations do not provide sufficient data to make a determination of the Veteran's increased rating claim.  

The Veteran also had a puretone audiometry test provided by a private physician in August 2014, but the doctor used a non-Maryland CNC speech discrimination test.  See August 2014 Kotlarz ENT and Facial Plastic Surgery medical record.  During a VA outpatient consultation in November 2011, the examiner noted that the Veteran's word recognition was 64 and 68 percent on the left and right, respectively.  See November 2011 Pensacola VA Medical Center (VAMC) outpatient treatment records.  In Swain v. McDonald, 27 Vet. App. 219, 225 (2015), the Court held that the effective date for a rating increase is not tied to the date of the administration of the Maryland CNC test but instead should be "'the earliest date as of which it is ascertainable that an increase in disability has occurred.'" (citations omitted).  The Board finds that the February 2017 VA examiner must provide a medical opinion to determine if the August 2014 private audiology examination is consistent with the Maryland CNC test results in the November 2011 VA outpatient treatment records.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should provide information as to any VA and non-VA treatment he has received since June 2013.  Any records that are not already part of the claims folder should be obtained and associated with the file.  See 38 C.F.R. § 3.159 (2016).

2.  Forward the Veteran's claims folder to an appropriate VA examiner who must provide an opinion as to whether the August 2014 private audiology examination's speech discrimination scores are consistent with the Maryland CNC Scores.  If they are not consistent with the Maryland CNC speech discrimination test, the examiner must afford the Veteran a complete audiology examination that includes Maryland CNC Scores.  

A complete rationale for all opinions expressed must be provided.  

3. After completing the action detailed above, re-adjudicate the claims on appeal with consideration of all the evidence of record, including all VA and private treatment records added to the claims file.  If the benefits sought are not granted in full, return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





